DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 2, 6, 12-28 have been canceled. Claims 1, 3-5, 7-11, 29-31 remain pending. 
Applicant's arguments filed 8-23-21 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Specification
The title has been changed to --- CHICKEN CELL WITH MUTATION OR KNOCKOUT OF AN INTERFERON-INDUCIBLE TRANSMEMBRANE PROTEIN 2 (IFITM2) GENE---. 
Claim Objections
Claim 12 and 13 can be written more clearly: the term IFITM should be spelled out before being abbreviated, and the sequences should be clearly referred to without parentheses, i.e. ---a chicken IFITM1 protein having the amino acid sequence of SEQ ID NO: 1, a chicken IFITM2 protein having the amino acid sequence of SEQ ID NO: 2, and …---
Claim Rejections - 35 USC § 112
Claims 1, 3-5, 7-13, 29-31 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
An isolated chicken cell or a chicken cell within an embryonated egg comprising: 
encoding an IFITM2 protein with at least 95% sequence identity to the amino acid sequence of SEQ ID NO: 2; and 
ii) an interfering RNA that targets the IFITM2 gene, 
wherein the isolated chicken cell or chicken cell within an embryonated egg has reduced expression of the IFITM2 gene and increased susceptibility to viral infection as compared to an isolated chicken cell or a chicken cell within an embryonated egg comprising the endogenous IFITM2 gene that does not comprise the interfering RNA 
does not reasonably provide enablement for an isolated chicken cell or chicken cell in an embryonated egg with a knockout or mutation of an endogenous IFITM2 gene.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
A) The specification does not enable modifying an endogenous avian IFITM2 gene encoding SEQ ID NO: 2 by any means of transgenesis or knockout such that reduced endogenous IFITM2 expression or activity and increased susceptibility to viral infection occurs as broadly encompassed by claims 1, 5, 12 other than iRNA. 
Claim 1 is drawn to an isolated chicken cell or a chicken cell within an embryonated egg, 
wherein the isolated chicken cell or the chicken cell within the embryonated egg comprises a mutation in, or a knockout of, an endogenous interferon-inducible transmembrane protein 2 (IFITM2) gene that encodes an IFITM2 protein in a comparable wildtype chicken cell that lacks said mutation, 
wherein the IFITM2 protein encoded by said endogenous IFITM2 gene in the wildtype chicken cell has an amino acid sequence at least 95% identical to SEQ ID NO: 2, 
has increase susceptibility to viral infection compared to the wildtype chicken cell that lacks said mutation or knockout. 
12. A transgenic chicken in which the expression and/or activity of one or more of the following polypeptides, or a homologue thereof: Chicken IFITM1 (SEQ ID NO: 1); Chicken IFITM2 (SEQ ID NO: 2) and Chicken IFITM3 (SEQ ID NO: 3) is reduced, knocked-down or knocked-out.
Ostertag (WO 2012/158985) suggests making genetic modifications of endogenous chicken genes using zinc finger nucleases (para 11, 40). 
Macdonald (PNAS, May 14, 2012, E1466-E1472) stably transfected chicken PGCs with a gene trap cassette carrying a piggyback or Tol2 transposon. Macdonald did not teach knocking out, knocking down, inactivating, or decreasing expression/activity of a target gene. 
Van de Lavoir (2010/138946) knocked out an IgL gene in chicken PGCs (Fig. 20-22; Examples 24-25). 
Brass (WO 2011/072247) taught inhibiting IFITM1, 2, or 3 in chicken cells using nucleic acids to increase production of viruses for vaccines (pg 16, lines 1-13). Examples of cells are on pg 18, line 30, specifically primary chicken cells, embryonic avian egg cells, such as chicken (pg 19, line 14). Brass taught using siRNA against IFITM1, 2, or 3 to inhibit expression/activity of the protein (pg 21).  Brass described chicken IFITM1 - AZJ03678 (SEQ ID NO: 1) - which is 100% homologous to the entirety of SEQ ID NO: 1 - and chicken IFITM3 - IFITM XP_001233950.1 - in FIG 9A which is 
Everitt (Nature, 2012, Vol. 484, No. 7395, Pg 519-523) taught IFITM3 knockout mice were more susceptible to influenza infection and identified human IFITM3 as being susceptible to influenza infection. 
Since the time of filing, Smith (J. Virol., Dec. 2013, Vol. 87, No. 23, pg 12957-12966) taught chicken IFITM3 restricted influenza virus and lyssaviruses in vitro. Knockdown of chicken IFITM3 in isolated chicken fibroblasts increased influenza viral infection. 
Schusser (PNAS, Dec. 10, 2013, Vol. 110, No. 50, pg 20170-20175) obtained homologous recombination in chicken PGCs: 
“Although ES cells are not germ line competent in chickens, embryo-derived primordial germ cells (PGCs) can be cultured indefinitely, transfected, clonally selected, and reintroduced into the embryo where they colonize the gonad and give rise to fully transgenic progeny in the next generation (4–7). Thus, in chickens, cultured stem cell lines are specific for somatic lineages or the germ line but not both as with mouse ES cells” (pg 20170, col. 1, last 7 lines). 
“The first transgenic chicken was produced by direct DNA injection into the fertilized egg (15), a very inefficient process in which the transgene insertion site cannot be controlled. The efficiency increased with the use of retroviral (13, 16, 17) and lentiviral vectors (18), and more recently with transposons (4, 5), but targeting and more subtle mutations are not possible with these approaches. Here we show that classical gene targeting by homologous recombination can be efficiently executed in cultured chicken primordial germ cells to generate knockout birds” (para bridging pg 20170-20171). 

Example 1, pg 23, describes “mining chicken IFITM sequences”. 

Example 3, pg 24, teaches “There was a negative correlation between the level of chIFITM3 being overexpressed and the percentage of cells infected by a lentivirus vector pseudotyped with, the lyssavirus envelopes LBS (Figure 6). The level of antiviral restriction of the chicken IFITMs was compared to their orthologous human proteins in A549 cells. Over-expression ofcMFI7M3 resulted in 94-91.5 % reduction 30 In infection of A549 cells to a range of lentivirus vectors pseudotyped with the lyssaviruses envelopes; RABV, LBV and MOKV.”  However, example 3 appears to be limited to human A549 cells overexpressing chIFITM3, and applicants do not teach the structure viral vector or promoter used to overexpress chIFITM3 or the specific type of virus used for infection challenge. “Overexpression of chIFITM3" caused “94-98.5% reduction in infection of A549 cells” and it appears the A549 cells were exposed to a “range of lentivirus vectors pseudotyped with the lyassviruses envelopes: RABV, LBV, and MOKV. Overexpression of chIFITMs in human cells and the resulting decreased infection by lentiviral vectors pseudotyped with lyssaviral RABV, LBV, or MOKV does not correlate to transgenic avian cells with reduced expression of IFITMs as required in claim 1. (Infecting IFITM expressing cells lines with pseudovirus is described on pg 27, line 32).
Example 4, pg 25, teaches chicken and human IFITM3 overexpressed in transduced human A549 cells localized "peri-nuclearly” while chicken and human IFITM1 overexpressed in transduced human A549 cells localized throughout the cytoplasm. 

The specification does not enable making a chicken cell claimed because applicants do not teach the specific structure of the reagents required to target, knockout, or mutate an endogenous IFITM2 gene encoding SEQ ID NO: 2 such that expression/activity is reduced and susceptibility to viral infection is increased as required in claims 1 and 12 by any means other than iRNA. 
Claims 1 and 12 encompasses modifying the chicken cell by any means of transgenesis, knockout or homologous recombination such that reduced endogenous IFITM2 expression or activity occurs. Despite the fact that iRNA does not modify the endogenous gene (see 112/2nd rejection), it is assumed claims 1 and 12 also encompasses introducing iRNA that reduces endogenous IFITM1, 2, or 3 expression which are enabled (see allowed claims in parent application). 
However, the specification does not teach the starting materials for any other means of mutating or knocking out IFITM2 such that decreased expression/activity (claims 1 and 12) and optionally increased susceptibility to viral infection (claim 1) occur. Specifically, the specification does not teach the target sequences in the IFITM2 gene for a pair of ZNFs, for a pair TALENs, or for gRNA (all of which are different and may not be present in a region required for precise knockout or mutation having the desired effect). The specification does not teach the specific structure of any homology 
More specifically, claim 5 requires “knockout” of the IFITM2 gene encoding SEQ ID NO: 2; however, applicants do not teach the specific structure of the reagents required to target and knockout an endogenous IFITM2 gene encoding SEQ ID NO: 2 such that expression/activity is reduced and susceptibility to viral infection is increased as required in claims 1 and 12. The specification does not teach the target sequences in the IFITM2 gene for ZNFs, for TALENs, or for gRNA all of which are different and may not be present in a region required to knockout the gene. The specification does not teach the specific structure of any homology templates used by itself or in conjunction with a nuclease listed above by teaching the target sequences in the IFITM2 gene, the homology arms for targeting those sequence, or the coding sequence required for precise inactivation of the IFITM2 gene that causes decreased expression/activity of SEQ ID NO: 2 and increased susceptibility to viral infection. The art at the time of filing does not remedy this lack of guidance and cannot be relied upon for the specific 
Claim 12 requires a transgenic chicken in which SEQ ID NO: 2 expression/activity has been reduced, knocked-down or knocked-out. However, the specification is limited to using iRNA in vitro (SEQ ID NO: 2) and does not teach transgenic chickens with any reduced, knocked down, or knocked-out SEQ ID NO: 2. The specification does not teach transgenic chickens that have decreased SEQ ID NO: 2 expression/activity survive. The specification does not correlate knocking down SEQ ID NO: 2 in isolated chicken cells using iRNA to knocking down SEQ ID NO: 2 locally or globally in vivo as broadly encompassed by claim 12. The specification does not teach inactivating SEQ ID NO: 2 globally/genomically in vivo as broadly encompassed by claim 12. The specification does not teach transgenic chickens with globally/genomically inactivated SEQ ID NO: 2 survive or have decreased susceptibility to viral infection as required in claim 12. Overall, the specification does not provide adequate guidance for making/using a transgenic bird with a reduced, knocked-down, or knocked out SEQ ID NO: 2 as required in claim 12. 
Furthermore, the specification lacks written description for any “homologue thereof” of SEQ ID NO: 2 as required in claim 12. The specification does not teach the essential structures or functions that define the IFITM2 of SEQ ID NO: 2. The specification does not provide an assay for determining homologues of IFITM2. The specification does not teach any homologue of SEQ ID NO: 2. 

Response to arguments
Applicants argue only one means for achieving the genetic modification is required under enablement (pg 6). Applicants’ argument is not persuasive. The breadth of the claims must be reasonably enabled. In this case, the breadth is not reasonably enabled because the claims encompass any mutation or knockout made using “homologous or targeted recombination events” (pg 16, lines 28-29), e.g. ZNFs, TALENs, gRNA/CRISPR (with or without a homology repair template), or standard homology templates. However, the specification is limited to using siRNA to knockdown IFITM1 gene expression. The use of siRNA does not reasonably reflect the breadth 
Applicants argue those of skill could have practiced gene engineering techniques without undue experimentation. Applicants’ argument is not persuasive. The specification generically contemplates making any mutation or knockout made using “homologous or targeted recombination events” (pg 16, lines 28-29) without any specific means other than siRNA. While the use of ZNFs, TALENs, gRNA/CRISPR (with or without a homology repair template), and standard homology templates were known in the art, the specification provides absolutely no guidance regarding the specific structure of the target sequences, nucleases, gRNA or homology templates required to make any mutation in a chicken IFITM2 gene. In particular, the claim encompasses making any mutation or knockout of the IFITM2 gene without ANY disclosure of which mutations cause reduced expression/activity of IFITM2. The vast gap in the disclosure regarding specific means for making any mutation or knockout using “homologous or targeted recombination events” (pg 16, lines 28-29) using homology templates with or without nucleases and the specific mutations that reduce IFITM2 expression/activity is the epitome of leaving those of skill with undue experimentation. 
Applicants point to Ramalingam (2013) who described ZNF, TALENs, and CRISPR/gRNA technology. Applicants’ argument is not persuasive. The specification provides absolutely no guidance regarding the specific structure of the target sequences, nucleases, gRNA or homology templates required to make any mutation in a chicken IFITM2 gene. In particular, the claim encompasses making any mutation or 
Applicants point to Sakuma (2014) who described ZNF, TALENs, and CRISPR/gRNA technology and cites Mali (2012) and Ran (October 2013). Applicants point to Jinek (2012) who taught PAM sequences used for designing gRNA. Applicants’ argument is not persuasive. Sakuma and Ran were not available at the time of filing and cannot be relied upon for enablement. Furthermore, the specification provides absolutely no guidance regarding the specific structure of the target sequences, nucleases, gRNA or homology templates required to make any mutation in a chicken IFITM2 gene. In particular, the claim encompasses making any mutation or knockout of the IFITM2 gene without ANY disclosure of which mutations cause reduced expression/activity of IFITM2. The specification does not teach any target sequences in the chicken IFITM2 gene that would decrease IFITM2 expression/activity. The specification does not teach the structure of homology arms for making a homology template capable of being used in combination with a nuclease to introduce any mutation that would decrease IFITM2 expression/activity. The vast gap in the disclosure regarding how to apply Ramalingam, 
Applicants provide Declarations by Mark Fife and John Hammond which state those of skill could have designed gRNA for making a mutation in a chicken IFITM2 gene. In particular, paragraph 19-23 of the Declaration by Mark Fife identify PAMs and gRNA for use in mutating the chicken IFITM2 gene. The Declaration by Mark Fife goes on to discuss testing gRNA for those that are “suitable” without causing off-target activity. The Declaration by Mark Fife is not persuasive because it provides information that is not commensurate in scope with the original disclosure. The original disclosure did not contemplate identifying PAMs or making gRNA. Moreover, the Declaration by Mark Fife and the specification as a whole do not connect those PAMs/gRNAs to any specific mutation in the IFITM2 gene that reduces IFITM2 expression/activity. 
Similarly, paragraphs 6-9 of the Declaration by John Hammond identify crRNA sequences for editing the IFITM gene and goes on to discuss results of targeting the “intergenic region between IFITM5 and ATHL1 and exon 1 of IFITM3 to induced double stranded breaks at either end of the IFITM locus (including the IFITM2)” (para 10). The Declaration goes on to indicate targeting in this region eliminates expression of all four IFITM genes (para 11). The Declaration by John Hammond is not persuasive because it provides information that is not commensurate in scope with the original disclosure. The original disclosure did not contemplate identifying PAMs or making gRNA, the target 
Overall, the Declarations are not persuasive because they provide information that is not commensurate in scope with the original disclosure.
Applicants go on to discuss ZFNs and TALENs on pg 11-13 citing Ramalingam and Gaj (2013). Applicants’ discussion is not persuasive. The specification provides absolutely no guidance regarding the specific structure of the target sequences, ZFNs, TALENs or homology templates required to make any mutation in a chicken IFITM2 gene. In particular, the claim encompasses making any mutation or knockout of the IFITM2 gene without ANY disclosure of which mutations cause reduced expression/activity of IFITM2. The specification does not teach any target sequences in the chicken IFITM2 gene that would decrease IFITM2 expression/activity. The specification does not teach the structure of homology arms for making a homology template capable of being used in combination with a nuclease to introduce any mutation that would decrease IFITM2 expression/activity. The vast gap in the disclosure regarding how to apply Ramalingam and Gaj to making any mutation or knockout using “homologous or targeted recombination events” (pg 16, lines 28-29) using ZFNs, TALENs, or homology templates and the specific mutations that reduce IFITM2 expression/activity is still leaves those of skill with undue experimentation.
Limiting the claims to cells comprising inhibitory RNA with decreased IFITM2 activity is strongly recommended.


Response to arguments
Applicants’ arguments do not appear to address this rejection. 

C) The specification does not enable any transgenic chicken with a “heterogenic version of” IFITM1 (SEQ ID NO: 1), IFITM2 (SEQ ID NO: 2), or IFITM3 (SEQ ID NO: 3) as required in claim 13. The claim as written encompasses any IFITM from another species. The concept encompasses the heterogenic version replacing the endogenous sequence or being expressed in addition to the endogenous sequence. The concept encompasses using ZFNs, TALENs, gRNA/CRISPR in conjunction with a homology repair template that introduces the “heterogenic version”. The concept also encompasses a classic homology template. However, applicants do not teach the specific structure of the starting material, i.e. a homology vector that introduces a “heterogenic version”. The specification does not any sequences of a “heterogenic version” of an IFITM gene. The specification does not any targeting sequences for introducing the “heterogenic version” into endogenous chicken IFITM gene. The specification does not teach the structure of ZFNs, TALENs, gRNAs required to target sequences or of a homologous recombination template required to introduce a “heterogenic version” of IFITM. The specification does not teach how to use a transgenic chicken that expresses a “heterogenic version” of IFITM1, 2, or 3 as a result of random transgenesis in addition to endogenous IFITM1, 2, or 3 as encompassed by claim 13. If applicants are attempting to claim a transgenic chicken with a humanized 
Response to arguments
Applicants’ arguments do not appear to address this rejection. 

Written Description
Claims 1, 3-5, 7-11, 29-31 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
A) The specification lacks written description for any chicken cell with an endogenous avian IFITM2 gene encoding SEQ ID NO: 2 made by any means of transgenesis or knockout such that reduced endogenous IFITM2 expression or activity 
The specification does not teach the starting materials for any means of mutating or knocking out IFITM2 such that decreased expression/activity of SEQ ID NO: 2 (claims 1 and 12) and optionally increased susceptibility to viral infection (claim 1) occur other than iRNA. Specifically, the specification does not teach the target sequences in the IFITM2 gene for a pair of ZNFs, for a pair TALENs, or for gRNA (all of which are different and may not be present in a region required for precise knockout or mutation having the desired effect). The specification does not teach the specific structure of any homology templates that are optionally required for mutation/knockout by teaching the target sequences in the IFITM2 gene, the homology arms for targeting those sequence, or the coding sequence required for precise mutation or inactivation of the IFITM2 gene that cause decreased expression/activity of SEQ ID NO: 2 and increased susceptibility to viral infection. Ostertag, Macdonald, van de Lavoir, Everitt, and the at the time of filing as a whole do not teach the specific structure of the target sequences within the IFITM2 gene for a pair of ZNFs, for a pair TALENs, or for gRNA or of any homology template capable of mutating or knockout IFITM2 such that decreased expression/activity of SEQ ID NO: 2 and increased susceptibility to viral infection occurs as required in claims 1 and 12. 
More specifically, claim 5 requires “knockout” of the IFITM2 gene encoding SEQ ID NO: 2; however, applicants do not teach the specific structure of the reagents required to target and knockout an endogenous IFITM2 gene encoding SEQ ID NO: 2 such that expression/activity is reduced and susceptibility to viral infection is increased 
Claim 12 requires a transgenic chicken in which SEQ ID NO: 2 expression/activity has been reduced, knocked-down or knocked-out. However, the specification is limited to using iRNA in vitro (SEQ ID NO: 2) and does not teach transgenic chickens with any reduced, knocked down, or knocked-out SEQ ID NO: 2. The specification does not teach transgenic chickens that have decreased SEQ ID NO: 2 expression/activity survive. The specification does not correlate knocking down SEQ ID NO: 2 in isolated chicken cells using iRNA to knocking down SEQ ID NO: 2 locally or globally in vivo as broadly encompassed by claim 12. The specification does not teach inactivating SEQ ID NO: 2 globally/genomically in vivo as broadly encompassed by claim 12. The specification does not teach transgenic chickens with globally/genomically inactivated SEQ ID NO: 2 survive or have decreased susceptibility to viral infection as 
Furthermore, the specification lacks written description for any “homologue thereof” of SEQ ID NO: 1, 2, or 3 as required in claims 12 and 13. The specification does not teach the essential structures or functions that define the IFITMs of SEQ ID NO: 1-3. The specification does not provide an assay for determining homologues of IFITM1, 2, or 3 (each of which have different functions). The specification does not teach any homologue of SEQ ID NO: 1, 2, or 3. 
In summary, applicants have merely suggested the beginning of a research effort without providing the reagents required to make the cells claimed, and it is not apparent applicants were reasonably in possession of isolated chicken cells, chicken cells in embryos, or a transgenic chicken with a mutated or knocked out IFITM2 such that decreased expression/activity of SEQ ID NO: 2 (claims 1 and 12) and optionally increased susceptibility to viral infection (claim 1) occur. 
An adequate written description of a genetically modified cell requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of the reagents required to make the product and the product itself. It is not sufficient to define chicken cells solely by its principal biological property, i.e. having a mutated or knocked out IFITM2 gene that causes reduced IFITM2 activity and increased susceptibility to viral infection because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of chicken cells with that biological property. Also, naming a type of material Fiers v. Revel, 25 USPQ2d 1601 (CA FC 1993) and Regents of the Univ. Calif. v. Eli Lilly & Co., 43 USPQ2d 1398 (CA FC, 1997)). 
Given the mere suggestion to knockout targets using “homologous or targeted recombination events” (pg 16, lines 28-29), the lack of guidance in the specification for the target sites or starting materials for mutating or knocking out the IFITM2 gene using known techniques for ZNFs, TALENs, gRNA/CRISPR (optionally using a homology repair template), or standard homology templates, the specification lacks written description for the target sequences specific for each technology (if they exist in the precise location required for precise modification), the starting materials required to target IFITM2 sequences, optionally insert a sequences that causes mutation or knockout, and obtain a chicken cell with any mutation or knockout of an endogenous IFITM2 gene encoding SEQ ID NO: 2 such that decreased expression/activity of SEQ ID NO: 2 (1, 12) and increased susceptibility to viral infection (1) occurs.
Response to arguments
Applicants argue other means for achieving the genetic modification were known in the art and rely on information “outlined above in detail” under enablement. Therefore, it appears applicants conclude any means and any genetic modification have written description. Applicants’ argument is not persuasive. The specification generically 
Applicants point to Ramalingam (2013) who described ZNF, TALENs, and CRISPR/gRNA technology. Applicants’ argument is not persuasive. The specification provides absolutely no description of the specific structure of the target sequences, nucleases, gRNA or homology templates required to make any mutation in a chicken IFITM2 gene. The specification does not provide any description of any nuclease target sequences in the chicken IFITM2 gene that would decrease IFITM2 expression/activity. The specification does not provide any description of homology arms for making a homology template capable of being used in combination with a nuclease to decrease IFITM2 expression/activity. The specification does not provide any description of how to apply Ramalingam to mutating or knocking out IFITM2 using “homologous or targeted 
Applicants point to Sakuma (2014) who described ZNF, TALENs, and CRISPR/gRNA technology and cites Mali (2012) and Ran (2013). Applicants point to Jinek (2012) who taught PAM sequences used for designing gRNA. Applicants’ argument is not persuasive. Sakuma and Ran were not available at the time of filing and cannot be relied upon for written description. Furthermore, the specification provides absolutely no description of the specific structure of the target sequences, nucleases, gRNA or homology templates required to make any mutation in a chicken IFITM2 gene. The specification does not describe which mutations cause reduced expression/activity of IFITM2. The specification does not describe any target sequences in the chicken IFITM2 gene that would decrease IFITM2 expression/activity. The specification does not describe a homology template that would decrease IFITM2 expression/activity. The vast gap in the disclosure regarding how to apply Ramalingam, Mali, Ran, or Jinek to making any mutation or knockout using “homologous or targeted recombination events” (pg 16, lines 28-29) indicates a complete lack of written description for using ZFNs, TALENs, CRISPR/gRNA, or a homology template to make the cells as broadly encompassed by claim 1. 
Applicants provide Declarations by Mark Fife and John Hammond which state those of skill could have designed gRNA for making a mutation in a chicken IFITM2 gene. In particular, paragraph 19-23 of the Declaration by Mark Fife identify PAMs and gRNA for use in mutating the chicken IFITM2 gene. The Declaration by Mark Fife goes on to discuss testing gRNA for those that are “suitable” without causing off-target activity. The Declaration by Mark Fife is not persuasive because it provides information 
Similarly, paragraphs 6-9 of the Declaration by John Hammond identify crRNA sequences for editing the IFITM gene and goes on to discuss results of targeting the “intergenic region between IFITM5 and ATHL1 and exon 1 of IFITM3 to induced double stranded breaks at either end of the IFITM locus (including the IFITM2)” (para 10). The Declaration goes on to indicate targeting in this region eliminates expression of all four IFITM genes (para 11). The Declaration by John Hammond is not persuasive because the information provided is not in the original disclosure. The original disclosure did not contemplate identifying PAMs or making gRNA, using ZFNs, TALENs, or CRISPR/gRNA. Moreover, the specification did not describe any PAMs/gRNAs in the IFITM2 gene that reduces IFITM2 expression/activity. The original disclosure did not describe the target region shown in paragraph 10, or inactivating all four IFITM genes as described in paragraph 11. 
Overall, the Declarations are not persuasive because they provide information that is not in the original disclosure.
Applicants go on to discuss ZFNs and TALENs on pg 11-13 citing Ramalingam and Gaj (2013). Applicants’ discussion is not persuasive. The specification provides absolutely no description of the specific structure of the target sequences, ZFNs, TALENs or homology templates required to make any mutation in a chicken IFITM2 gene. The specification does not describe any mutations that cause reduced 
Applicants are reminded that the analysis for written description is different than that of enablement. Pg 14 of the response filed 8-23-21 essentially amounts to using an enablement argument for a written description argument which is inapt. In this case, there is NO written description in the original disclosure for anything discussed in the Declarations. Therefore, it is recommended that applicants reconsider their legal stance of this written description rejection. Limiting the claims to cells comprising inhibitory RNA with decreased IFITM2 activity is strongly recommended. 

B) The specification lacks written description for a transgenic chicken in which IFITM1 or IFITM3 expression/activity has been reduced, knocked down or knocked out as required in claim 12 other than those described by Brass. Applicants fail to teach the starting materials, i.e. a vector for targeting an IFITM1 or IFITM3 gene for reasons set forth above such that the gene is knocked out, or chicken ES cells for making a transgenic chicken. Looking to the art at the time of filing, Brass described mutating or knocking out SEQ ID NO: 1 or 3 (see description above in section A)). No one taught 
Response to arguments
Applicants’ arguments do not appear to address this rejection. 

C) The specification lacks written description for a transgenic chicken with a “heterogenic version of” IFITM1 (SEQ ID NO: 1), IFITM2 (SEQ ID NO: 2), or IFITM3 (SEQ ID NO: 3) as required in claim 13. The claim as written encompasses any IFITM use a transgenic chicken that expresses a “heterogenic version” of IFITM1, 2, or 3 as a result of random transgenesis in addition to endogenous IFITM1, 2, or 3 as encompassed by claim 13. If applicants are attempting to claim a transgenic chicken with a humanized IFITM gene, the specification and art at the time of filing are completely devoid of the specific reagents required for the precise replacement of endogenous IFITM sequences with human sequences such that functional expression of a humanized IFITM protein or an entire human IFITM protein occurs. The specification does not teach any homologues of SEQ ID NO: 1-3 for reasons cited above. Given the teachings in the specification taken with the art at the time of filing, the specification lacks written description for a transgenic chicken expressing a “heterogenic version” of IFITM1, IFITM2, or IFITM3 as required in claim 13.
Response to arguments
Applicants’ arguments do not appear to address this rejection. 

Claim Rejections - 35 USC § 102
The rejection of claim 12 under 35 U.S.C. 102a1 or 2 as being anticipated by Brass (WO 2011/072247) has been withdrawn because the claim has been canceled. 

Double Patenting
Claims 1, 3-5, 7-13, 29-31 remain rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10202578. Although the claims at issue are not identical, they are not patentably distinct from each other because they both encompass isolated chicken cells or cells in an embryonated chicken egg with reduced IFITM2. The claims in this case are obvious variants of the claims in ‘578 and could have been (and were) pursued in ‘578. 
Response to arguments
Applicants’ willingness to file a terminal disclaimer is noted; however, the comment is improper. A proper response may be i) an argument, ii) an amendment that overcomes the rejection, or iii) a terminal disclaimer. Rejections are not held in abeyance so as to expedite prosecution. Please file the terminal disclaimer to overcome this rejection. Failure to properly respond to this rejection continues to be non-responsive and delays prosecution.  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632